10

{]

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

26

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 1 of 51

DAVID LIEBRADER, ESQ.

STATE BAR NO. NV 5048

THE LAW OFFICES OF DAVID LIEBRADER
601 S$. RANCHO DR. STE. D-29

LAS VEGAS, NV 89106

PH: (702) 380-3131

Attorney for Plaintiff
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
IN THE MATTER BETWEEN } Case No. 2:18-cv-00499 JAD- VCF
)
KEN LANDOW, KEN LANDOW IRA, KEN ) AMENDED COMPLAINT
LANDOW ASSOCIATES LIMITED )
PARTNERSHIP, }
)
PLAINTIFF, ) JURY TRIAL DEMANDED
v. )
)
ALVERY A. BARTLETT, JR. AND BERTHEL }
FISHER & COMPANY FINANCIAL SERVICES _ )
INC., | )
)
DEFENDANTS. J
)
)

 

Plaintiff states his claim against the Defendants, jointly and severally, as follows:
| INTRODUCTION

Ll. Dr. Ken Landow (“Plaintiff” or “Dr. Landow”) ts a 70 year old man who lives in
Las Vegas, Nevada. Dr. Landow brings this claim individually, on behalf of his
individual retirement account, and on behalf of his former medical practice: the Ken
Landow Associates Limited Partnership.

2. Defendant Alvery A. Bartlett Jr. ("Mr. Bartlett") was employed as a registered
representative with Berthel Fisher & Company Financial Services, Inc. at the time of

the transactions at issue in this claim.

 
i0

11

12

13

14

i5

16

17

18

19

20

2]

22

23

24

25

26

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 2 of 51

3,

Defendant, Berthel Fisher & Company Financial Services, Inc. (“BFC”) is a FINRA

licensed broker dealer doing business in the State of Nevada.
FACTUAL BACKGROUND GIVING RISE TO THIS CLAIM

This is an action for the recovery of investment losses. There are twenty four
investments at issue; all are high risk, illiquid, direct participation program (“DPP”)
private placement securities sold by Defendants to Plaintiff. Some of the offerings
were managed by Mr. Bartlett himself.
Plaintiff is a retired medical doctor living in Las Vegas, Nevada. The investments at
issue are a series of transactions that Plaintiff made with Bartlett over the past 15 years
which were to provide for Plaintiff's retirement needs.
Plaintiff was introduced to Defendant Bartlett in 2003 as a result of a referral from
Plaintiff's close friend and attorney Neil Galatz, another client of Mr. Bartlett’s.
Plaintiff had just received an inheritance, and was looking for advice on how to invest
it. Mr. Galatz suggested that he contact Mr. Bartlett, and from that point until 2017
Plaintiff was a client of Mr. Bartlett's, and until 2018, of Berthel Fisher’s.
Initially, Mr. Bartlett would call Plaintiff weekly, and in between Dr. Landow’s busy
appointment schedule with patients, Plaintiff would take Mr. Bartlett’s calls.
Eventually, Mr. Bartlett started calling Plaintiff daily, and the relationship became akin
to a “student-pupil,” with Mr. Bartlett educating Plaintiff on basic financial matters,
and Mr. Bartlett's economic philosophy. During these calls Mr. Bartlett captivated
Plaintiff with stories of his success in the financial markets, as well as his previous

presidency of an offshoot of the NYSE. He offered personal insights, and shared his

interactions with a wide array of prominent names from the world of Wall Street and

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 3 of 51

10.

IL.

12.

the elite of the investment industry. Mr. Bartlett constantly talked about traveling to
meetings with high ranking professionals ranging from named partners at PIMCO to
large fund managers and international bankers. For exampie, famous Wall Street
financier Nick Schorsch was the principal of many of the funds Mr. Bartlett invested
in. For over 10 years Mr. Bartlett teased the merging of his hedge fund into entities
affiliated with Mr. Schorsch. This greatly impressed Plaintiff, and lead to the high
level of confidence and trust reposed in Mr. Bartlett and his abilities, with Plaintiff
viewing Mr. Bartlett as part of his extended family.

Through these conversations Mr. Bartlett persuaded Dr. Landow to turn over the
management of his retirement assets to him and Berthel Fisher, and through privately
managed investments with Mr. Bartlett taking on the role of manager. Because of Dr.
Landow’s busy schedule, and the trust and confidence that Plaintiff reposed in Mr.
Bartlett’s expertise, a special, fiduciary relationship existed between the two men.

Mr. Bartlett told Plaintiff that the investments he would be recommending would
provide the foundation for a secure retirement for Plaintiff. Instead, these investments
have become largely worthless, and Plaintiff has been deprived of a substantial source
of principal and income to provide for his-retirement needs.

Unfortunately, while Dr. Landow viewed Mr. Bartlett as a trusted fiduciary, Mr.
Bartlett viewed Dr. Landow as nothing more than an investor to whom he could sell
high commission investments, and other privately managed investments that benefited
Mr. Bartlett at the expense of Plaintiff.

Dr. Landow expressly toid Mr. Bartlett on numerous occasions verbally and in writing

that his investment objectives entailed purchasing “conservative/moderate” risk

 
10

1

12

13

14

15

16

17

18

19

20

2k

22

24

25

26

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 4 of 51

13.

14.

15.

16.

17.

investments, and that he wanted to avoid high risk and speculative investments. See
Exhibit “A” attached. Mr. Bartlett promised Plaintiff that he would abide by those
instructions.
Unfortunately, Mr. Bartlett failed to honor his promise to recommend only
conservative/moderate risk investments consistent with Plaintiff's objectives. Instead,
Mr. Bartlett sold Plaintiff high risk investments that he misrepresented at the point of
sale, and constructed an investment portfolio of high risk, illiquid investments that was
inconsistent with Plaintiff's stated conservative/moderate risk objectives.

At the time Dr. Landow was introduced to Mr. Bartlett he was running a busy
dermatology practice in Las Vegas. For over 30 years his caring approach endeared
him to several generations of Las Vegans, and he was asked to become the personal
family physician for several of Las Vegas’ influential families. His busy practice and
obligations as a personal physician took up much of his free time, which lead to an
increasing reliance on advice from Alvery Bartlett.

Throughout his career Dr. Landow regularly put aside funds for retirement, and it was
these funds that Mr. Bartlett targeted for his private placement investment strategy.
From the beginning of the relationship in the early 2000s Dr. Landow toid Mr. Bartlett
that he wasn’t looking for outsized returns. He told Mr. Bartlett that he was “married
to his practice,” and was looking to the money generated from the savings from his
practice to provide a comfortable living in retirement.

Dr. Landow’s risk tolerance was always “conservative/moderate” He didn’t want to
take excessive risk, and repeatedly told Mr. Bartlett so. Mr. Bartlett acknowledged

these objectives and promised to abide by Plaintiff's wishes.

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 5of 51

18.

19.

20.

21.

Mr. Bartlett described his investment approach as identifying and investing in stable,
income producing investments in companies with strong balance sheets and dynamic,
industry recognized CEOs. For every investment recommended Mr. Bartlett told Dr.
Landow that he and BFC had carefully evaluated the sponsor and the transaction deal
points, and found the investment terms extremely favorable, and consistent with
Plaintiff's conservative/moderate risk investment objectives.

These statements were materially misleading, as neither Bartlett nor BFC fulfilled their

FINRA obligations to conduct an independent, professional level of due diligence into
the programs, and none of the investments can objectively be viewed as
“conservative/moderate risk.” For both Bartlett and BFC, these programs were
nothing more than a way to increase fees and commissions by selling high
commission, high fee investments to Dr. Landow. ©
Rather than disclose the fact that these investments were all high risks, Mr. Bartlett
stressed to Dr. Landow that the transactions represented an opportunity to invest with
some of the best operators in the oil and gas, real estate and technology industries, and
that all of the sponsors had proven track records of success. What Mr. Bartlett
intentionally failed to tell Plaintiff was that in addition to the high fees and high
commissions, these were high risk, illiquid investments that were inconsistent with
Plaintiff's stated investment objectives.

Unbeknownst to Plaintiff, BFC had internal policies that restricted the percentage of
“direct participation programs” and private placements that an investor could invest in
as a result of recommendations made by one of their registered representatives. This

was to prevent a registered representative from over concentrating an investor’s

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 6 of 51

portfolio in high risk, illiquid investments- exactly what Mr. Bartlett did with Dr.

Landow’s portfolio.

22. For each of the investments recommended to Plaintiff by Mr. Bartlett, Defendants

were obligated pursuant to NASD (now FINRA) rules to recommend only “suitable

investments” for Plaintiff's investment portfolio:

(a) In recommending te a customer the purchase, sale or exchange of any
security, a member shali have reasonable grounds for believing that the
recommendation is suitable for such customer upon the basis of the facts,
if any, disclosed by such customer as to his other security holdings and as
to his financial situation and needs.

(b) Prior to the execution of a transaction recommended to a non-
institutional customer, other than transactions with customers where
investments are limited to money market mutual funds, a member shall
make reasonable efforts to obtain information concerning:

. (1) the customer's financial status;

(2) the customer's tax status;

(3) the customer's investment objectives; and

(4) such other information used or considered to be reasonable by such
member or registered representative in making recommendations to the
customer.

NASD Rule 2310 Suitability

23. All of the investments described in paragraph 29, below were unsuitable for Plaintiff,

24,

in that they were all “high risk” investments, inconsistent with Plaintiff's stated
objective of wanting “conservative/moderate risk” investments for his portfolio.
Defendants had no basis to recommend high risk investments to Plaintiff, and by doing
so they violated their industry suitability obligations, which is indicative of negligence.
Plaintiff was unaware that the investments were high risk, because prior to
recommending each investment Mr. Bartlett falsely represented the investments as
being “conservative/moderate risk” and therefore suitable for Plaintiff's portfolio.

These were material misrepresentations, as these investments were all high risk, not

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

25

26 |

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 7 of 51

25.

26.

a7.

28.

29.

the conservative/moderate risk investments that Plaintiff specifically said he wanted to
invest in.

Not only were the individual investments high risk and therefore unsuitable, the
portfolio as a whole was unsuitable, concentrated in these high risk, illiquid
investments that Mr. Bartlett falsely represented were safe, conservative/moderate risk
investments selected for Plaintiff's retirement.

These misrepresentations as to safety were made during each and every
recommendation by Mr. Bartlett, and relied upon by Dr. Landow in agreeing to make
the investments. These misrepresentations were then compounded by the false and
misleading account valuation statements provided to Dr. Landow by Mr. Bartlett. As a
result of the false and misleading account valuation statements, Dr. Landow was
misled about the values of the investments purchased, which gave him a false sense of
security to trust further recommendations by Mr. Bartlett.

All of the investment recommendations were made over the phone with Mr. Bartlett in
his St. Louis office and Plaintiff in Las Vegas. Mr. Bartlett occasionally would visit
clients in Las Vegas and have dinner with Dr. Landow. Over the years there may have
been a dozen face to face meetings between the two men.

Mr. Bartlett told Plaintiff that the investments he offered had been vetted for “due
diligence” on his part, and by BFC. He said that unless the programs passed these
stringent tests, he would not be allowed to sell them.

A brief description of the key points raised during the sales presentations are as
follows:

NYTROX EQUITY AND LOANS

 
10

i]

12

13

14

15

16

\7

18

19

20

21

22

23

24

25

26

 

 

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 8 of 51

Mr. Bartlett first brought Nytrox to Plaintiff's attention in September, 2003 as a small
environmental sensitive local company headquartered in the Las Vegas area. Mr. Bartlett said
he believed so strongly in the company that he was taking a personal interest in it and helping
the management. He would be introducing the company to investors both domestically and
internationally. As the company evolved, Mr. Bartlett would call on Plaintiff to invest
additional funds. Over time Mr. Bartlett became more involved in the management, and
eventually moved the headquarters from Las Vegas to St. Louis where he could watch more
closely over its progress. Eventually the company moved into the machine production shop of
one of Mr. Bartlett’s other clients.

Unfortunately after all the money Plaintiff invested, Mr. Bartlett decided Nytrox was
taking too much of his time and he abandoned the project. With almost $1 million of
Plaintiff's money invested in the company at Mr. Bartlett’s request, the company entered a
dormant phase. Mr. Bartlett would periodically say that when his hedge fund was fully active,
he would resume his attention in Nytrox. Plaintiff only recently learned that Mr. Bartlett had
written off his personal investment in the company.

Contention: This investment should not have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiff's investment objectives. When soliciting
the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment.

Amount invested: $860,000
Date: August 11, 2003
Status: current value $0

ABFM (The Alvery Bartlett Fund Management hedge fund)

In January 2004 Mr. Bartlett began discussing his hedge fund. He said he would have
three separate funds running within 1-3 years. His collaborators and advisors included a
who’s who list of Wall Street illuminati ranging from Peter Arnot of PIMCO and John Hewitt
of Goldman Sachs to John Horowitz of the New York Stock Exchange. The fund would be
operated within his office as a broker-dealer of BFC. At Mr. Bartlett’s suggestion, Plaintiff
purchased shares in the fund in May, 2004.

He said he would not take any money out of the fund until all of the investors had
received their money back. He also said he would purchase insurance for $1MM so that if he
became infirm the investors funds would be safe. This was materially false and misleading.

In a meeting in Las Vegas in January 2017, Mr. Bartlett confessed that he used the
funds Dr. Landow invested as a sort of piggy bank for his usual and customary office
expenses for his Berthel employees — because otherwise he couldn’t afford to pay them. He
said he would repay ABFM for the money he used for non ABFM purposes

Contention: This investment should not have been recommended by Mr. Bartlett because it

 
 

 

10
Li
12
13
14
15
16
17
18
19
20)
21
22 |
23
24

25

 

 

26 |

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 9 of 51

is a high risk investment, inconsistent with Plaintiffs investment objectives. When soliciting
the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment.

Amount invested: $400,000
Date: May 12, 2004
Status: current value$O

TWO HORSE

This was an investment project that Mr. Bartlett , his brother-in-law attorney Scott
Faley, Neil Galatz and Dr. Landow participated in. Mr. Bartlett was the manager and directed
the placement of funds for investment. The first project was Pickle, a company started by two
friends of Mr. Bartlett's son. Mr. Bartlett claamed to have mentored them, and said they were
very successful in business. Dr. Landow invested in their media and picture storage business,
and later invested in a company dealing with animation technology with Randy Smith on the
board — the same operator of the Incite projects. Another investment was in a company started

_ by another friend of Mr. Bartlett , Tony Thompson, who was the operator of a large REIT

corporation- Thompson Properties and Triple Net.

Contention: This investment should not have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiff's investment objectives. When soliciting
the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment. -

Amount invested: $101,000
Date: August 25, 2006
Status: current value$0

FORMOSA

This was the name of an independent film produced by Will Tao that Mr. Bartlett
somehow befriended. Mr. Bartlett said the film would do well with PPV, TV, DVD, airplane
and other merchandising. He was so impressed with the film and its prospects he advised Dr.
Landow to invest in it through Two Horse partners. Mr. Bartlett also thought Dr. Landow
should put additional money into Formosa after the film debuted in Los Angeles.

Contention: This investment should not have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiff's investment objectives. When soliciting
the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the

 
10

ll

12

13

l4

15

16

17

18

19

20

2]

22

23

24

25

26

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 10 of 51

investment.

Amount invested: $100,000
Date: January 13, 2009
Status: current value$0

As a managing member of The Alvery Bartlett Fund Management Hedge Fund,
Nytrox, Formosa and Two Horse, Mr. Bartlett owed a fiduciary duty to the corporations and
its shareholders, including Plaintiff

As to the ABFM hedge fund, by charging Plaintiff a management fee of 20% of the
profits and a 1.5% management fee, Mr. Bartlett took on the role of an investment advisor for
which a fiduciary duty exists under Securities and Exchange Commission rules.

Private Investments
INSITE I-4

Mr. Bartlett told Plaintiff that Insite was an outdoor advertising company that would
return anywhere between 2-4x of Plaintiffs original investment. Mr. Bartlett said the
company offered the strongest balance sheet in the billboard industry. He claimed special
knowledge of the company since its president was a good friend, and they had been involved
in other business ventures together.

Contention: This investment should not have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiff's investment objectives. When soliciting
the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment.

Amount invested:$25,041

Date: November 17, 2006

Status: current value $0

INSITE 1-5

In December, 2007 Mr. Bartlett enthusiastically presented another investment in Insite.
This time the investment was to run full cycle within 2-3 years. In the interim it would return
15-18%.

Contention: This investment should not have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiff's investment objectives. When soliciting
the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this

10

 
10

li

12

13

14

15

16

17

18

19

20

21

22

24

25

26

 

 

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 11 of 51

misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment.

Amount invested: $175,000
Date: January 9, 2008
Status: current value$0

Real Estate Direct Participation Programs:
BEHRINGER HARVARD STRATEGIC OPPORTUNITY FUND

Mr. Bartlett told Plaintiff he was intimately familiar with Behringer Harvard, and
represented that they had done 15 deals since 1993 each with a 3-5 year time to sale with an
average 45% ROI. He said the partnership would yield 7% and was a value added deal. It
was to be a safe, well-funded REIT with downtown office space and provide liquidity within 5
years. In July 2005 Mr. Bartlett presented Behringer Harvard as an investment that had a 35
year track record without any loss. He suggested it would weather any downturn in the
economy and would be good to diversify my portfolio. He presented this as a fantastic
success that would pay a 4.4% return and be sold in 3 years. It went bankrupt

Contention: This investment should not have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiff's investment objectives. When soliciting
the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment.

Amount invested: $100,000
Date: September 23, 2005
Status: current value$0

KBS REIT I

Mr. Bartlett was extremely excited about REITs and their ability to both provide a very
stable, reliable source of income while at the same time growing in inherent value. He said he
liked KBS I the most and thought it should be a base investment for Dr. Landow’s portfolio.
He thought the yield would be between 7-9% and that after 5-8 years the property would sell
for much more than he invested in it. In October 2006 Mr. Bartlett proposed KBS-I as a very
good, low risk investment with a fabulous outlook. He said the principal of the company,
Peter Bren, was the brother of the developer of the Irvine Company in Newport Beach--A
well respected developer and entrepreneur in his own right, Peter Bren had more than haifa
dozen projects run full cycle and all with a profit. Mr. Bartlett claimed a 7% rate of return
with an overall 44 month full cycle. He claimed at that time that after the sale the full
annualized rate of return would be 15%.

i]

 
10

11

12

13

14

15

16

17

18

19

20

21

23

24

25 |

26

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 12 of 51

Contention: This investment should not have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiff's investment objectives. When soliciting
the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment.

Amount invested:$502,800
Date: November 29, 2006 and January 25, 2007
Status: current value$0

KBS REIT IE

Mr. Bartlett was even more excited about this REIT. He told Dr. Landow that it had
even greater potential that the first offering, and was already profitable since it was able to buy
prestigious properties in New York and Washington at deeply discounted prices. He
mentioned that they enjoyed a unique financing opportunity. As with KBS I this REIT would
provide a stable source of income and sell at a considerable profit within a time range of 5-8
years. In August 2009 Mr. Bartlett presented KBS-H as a 93% occupied series of buildings
with “A” rated tenants including in Washington, D.C. The investment was to generate an
8.5% dividend and run full cycle in 5-8 years with significant profit at that time. He believed
this was the most spectacular investment ever.

Contention: This investment should not have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiff's investment objectives. When soliciting
the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment.

Amount invested: $330,000
Date: September, 2069
Status: current value:$120,000

APARTMENT TRUST OF AMERICA

Mr. Bartlett stated this REIT would provide a 6.5% annual income along with a solid
investment in a stable and growing apartment market. He also told Dr. Landow that a
“liquidity event” could occur with significant upside potential. Mr. Bartlett proposed this
REIT in late December 2006 noting that it would provide a 6.5% annual income along with
the potential for a liquidity event in the next 3-5 years that would significantly boost the
overall rate of return on the investment. Mr. Bartlett was very familiar with the principals and
fully endorsed the project as an avenue for growth and stability.

12

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 13 of 51

Contention: This investment should not have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiff's investment objecttves. When soliciting
the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment.

Amount invested: $200,060
Date: January 2, 2007
Status: current value:$0

RESOURCE REAL ESTATE INVESTORS 7 LP

Mr. Bartlett stated that this investment would provide an 8% dividend with some of it
tax advantaged. This was a company that purchased grade B rental property in grade A
neighborhoods. After minimal renovation the rental value would be enhanced. According to
Mr. Bartlett further adding to the safety of the company, it “cherry picked” the properties
which were then purchased at a “steal”. In June 2009 Mr. Bartlett proposed an investment in
Resource since J did not have a sufficient number of apartments in my portfolio. This was to
round out the portfolio. As an extra safety precaution the investment was sponsored by the
Cohen family in Philadelphia that was also behind the Atlas projects. The investment was to
yield 8% with 6.5% being tax free. The anticipated hold was 5-8 years after which the project
was to be sold yielding an overall annualized income of between 13-15%.

Contention: This investment should not have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiff's investment objectives. When soliciting
the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment.

Amount invested: $100,000
Date: August 31, 2009
Status: loss $75,702

INLAND NATIONAL RETAIL DST

Mr. Bartlett said this was a “special investment” that was supposed to be advantageous
by offsetting some previous investment tax losses that would have been otherwise wasted. It
was supposed to be capable of a 1031 exchange and provide both stable income and growth.
In March 2011 Mr. Bartlett suggested an investment in Inland National Retail DST since it
would be able to withstand any downturn in the economy. The retail space in the projects was
leases by such powerhouses as CVS, Walgreens and PetSmart. Five properties were to
generate 7% income. At the end of the cycle the investment was to be the subject of a 1031
exchange.

13

 
10

\]

12

13

14

15

16

17

18

i9

20

21

22

23

24

25

26

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 14 of 51

Contention: This investment should not have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiff's investment objectives. When soliciting
the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment.

Amount invested: $250,000
Date: April 1, 2011
Current value:75,000

Oil and Gas Direct Participation Programs
PDC 2006-P

Mr. Bartlett claimed this investment would provide tax advantaged income and was a
good long term investment. Mr. Bartlett said he worked closely with management, and was
especially pleased with the idea the company provided significant insurance so that investors
could be general partners for the first year and then transfer to become limited partners
afterward. At the end of July and early in August 2006, Mr. Bartlett presented the suggestion
that Dr. Landow make a sizable investment in PDC. Mr. Bartlett said the project was good
from both an investment and a tax standpoint. The major production was to be the first 7
years with significant income. Then there would be a moderate decrease but the revenue flow
would continue for the next 30 years or so.

Contention: This investment should not have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiff's investment objectives. When soliciting
the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment.

Amount invested: $600,000
Date: August 31, 2006
Status: current value$0

ATLAS #17-2008

Mr. Bartlett was a firm believer in the various Atlas funds and its principals, the
Cohen family of Philadelphia. The project was to provide significant tax advantages coupled
with long term income and stability. In March 2008 Mr. Bartlett proposed another
investment in Atlas. This was a Cohen family project that was to return 6-8 fold on the
dolars invested. Mr. Bartlett noted it was located in the Marcellus Shale of Pennsylvania that
had long proven reserves. Rather than performing as Mr. Bartlett had promised, the company
never sold and recently filed for bankruptcy.

14

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 15 of 51

Contention: This investment should not have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiff's investment objectives. When soliciting
the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment.

Amount invested:$700,000
Date: April 29, 2008
Status: Less: $491,750

ATLAS #18-2008

Mr. Bartlett was a firm believer in the various Atlas funds and its principals, the
Cohen family of Philadelphia. The project was to provide significant tax advantages coupled
with long term income and stability. In December 2008 Mr. Bartlett proposed another
investment in a separate Atlas program. This one was to return 8% which after depletion
allowance was to increase to 12-17%. Additionally it was to offer significant tax advantages.
Mr. Bartlett noted that as with all of the Atlas programs it was so good that the Cohen family,
owners of Atlas, even took a stake in the project.

Contention: This investment should not have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiff's investment objectives. When soliciting
the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment.

Amount invested: $250,000
Date: January 15, 2009
Status: loss $175,625

ATLAS #18-2009

This was another Atlas project. The project was to provide significant tax advantages
coupled with long term income and stability. In early May 2009 Mr. Bartlett conferred with
his ex-brother-in-law who happened to be both of Mr. Bartlett and Dr. Landow’s tax attorney
and recommended that Dr. Landow invest in the current Atlas project. Mr. Bartlett estimated
a 10-15% return on my investment for the first 8 years after which the amount of gas from the
wells was likely to be lessened in amount. During this later period extending up to 30 years
the wells would continue to produce moderate income.

Contention: This investment should not have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiffs investment objectives. When soliciting

15

 
10

1}

12

13

14

15

16

17

i8

19
20
21
22
23
24
25

26

 

 

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 16 of 51

the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment.

Amount invested: $760,000
Date: June 30, 2009
Status: loss $491,750

NOBLE ACCESS FUND V

Mr. Bartlett believed that this investment would “balance” Dr. Landow’s portfolio
with more oil and gas instead of real estate. Mr. Bartlett believed this was the best project in
the industry, and told Dr. Landow that oil and gas was poised for a large advance. Mr. Bartlett
had a long track record with this company, said he knew it well and was certain of its future.
He would always speak glowingly of how Noble had the inside track on any royalty property
that became available and how his was basically the only major independent firm in the
business. Mr. Bartlett said this would be a solid investment with the customary parameters of
return -- approximately 8-12% depending on the price of oil/gas.

Contention: This investment should not have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiff’s investment objectives. When soliciting
the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment.

Amount invested: $200,000
Date: January 22, 2010
Status: current value:50

NOBEL ACCESS FUND VIE

This was a company related to others Mr. Bartlett previously sold to Dr. Landow. Mr.
Bartlett said it would provide strong earnings and an 8% rate of return. He said there was the
possibility of a | year “liquidity event” in which case Dr. Landow would get his money back
with the additional profits from the sale. Mr. Bartlett suggested an 8% yield if natural gas
would stay around $4 but could rise to about 12% if the price rose to between 36-7. The
project was slated for a 40 year life, however at this time according to Mr. Bartlett, Exxon was
buying properties and he estimated a one year liquidity event.

Contention: This investment should not have been recommended by Mr. Bartlett
because it is a high risk investment, inconsistent with Plaintiff's investment objectives. When
soliciting the purchase Mr. Bartlett represented that this investment was a
conservative/moderate risk investment, which was false and materially misleading. Plaintiff
justifiably relied on this misrepresentation to his detriment, and suffered losses due to the high

16

 
10

lt

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 17 of 51

risk nature of the investment.

Amount invested: $200,000
Date: June 10, 2016
Status: current valueS0

ATLAS SERIES 28-2010

According to Mr. Bartlett this was the best looking commodity company in the gas
world. Mr. Bartlett stated that the investment would provide a large cash flow over a
prolonged time frame of up to 7 years after which the level of income would still be
substantial but more moderate.

Contention: This investment should not have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiff's investment objectrves. When soliciting
the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment.

Amount invested: $700,000
Date: June 15, 2010
Status: loss $491,750

NOBLE ACCESS FUND VIE

This investment was to provide a 7-9% yield with a good possibility of a “liquidity
event” within the first year. Mr. Bartlett stated that this investment was better than previous
Noble offerings. Even without a sale, the project was expected to continue providing revenue
over a 40 year period. Mr. Bartlett claimed extensive experience with this company, and
convinced Dr. Landow of the safety and soundness of the investment.

Contention: This investment should not have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiff's investment objectives. When soliciting
the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment.

Amount invested: $85,600
Date: June 26, 2010
Status: current valueS0

NGAS PARTNERS 2010-A

17

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 18 of 51

Mr. Bartlett said that NGas was a big opportunity, and said the first batch of wells was
better than anticipated. He told Dr. Landow to expect a “bonus” from the investment. Mr.
Bartlett presented N-GAS as a replacement for Atlas since Atlas discontinued offering sales to
retail clients. Mr. Bartlett claimed the investment would double in value over the next 5
years. There was to be an 8% rate of return during the interval prior to the ultimate sale of the
project. According to him the project offered a big opportunity since the first wells looked
better than anticipated. The project did not survive.

Contention: This investment should not have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiff's investment objectives. When soliciting
the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment.

Amount invested:$100,000
Date: December 29, 2010
Status: Loss $65,060

STRATEGIC ENERGY INCOME FUND I

Mr. Bartlett told Dr. Landow this investment would provide a safe income stream with
tax advantaged earnings. It was not a buy and sell property but a long lasting fund that would
continue to offer its benefits over many years. Mr. Bartlett discussed Strategic Energy
Income Fund as a way to generate passive income. The project was to provide a 7% yield and
offered the best risk adjusted ratio of any of the income producers and would offer income
over a 30 year time frame.

Contention: This investment should not have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiff's investment objectives. When soliciting
the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment.

Amount invested: $560,000
Date: March 17, 2011
Current value:$100,000
NOBLE ACCESS FUND X

Mr. Bartlett stated this investment would provide long term income and safety with a
7-12% dividend. He believed that an eventual sale would provide a 3-4x return on the

18

 
10

1}

{2

13

14

15

16

17

18

19

20

al

22

23

24

25

26

 

 

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 19 of 51

original investment. He had both ongoing and significant previous experience with this
company and had Dr. Landow invest in several of the funds. In early June 2011 Mr. Bartlett
discussed another Noble project. This one was to have a 7-12% rate or return without
downside risk since there was to be no debt. The project was to be about 75% natural gas and
25% oil. Earnings were to be stable over a 7 year time frame but could go up if the resources
became more precious.

Contention: This investment should not have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiff's investment objectives. When soliciting
the purchase Mr. Bartlett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment. =

Amount invested: $506,006
Date: July 12, 2011
Status: current value$0

ATLAS SERIES 30-2011

This was an investment Mr. Bartlett originally thought would not materialize. He
originally wanted Dr, Landow to invest $700,000 in the project, but it was oversold. At
BFC’s urging the company accepted his $400,000. Mr. Bartlett thought this project was better
than the previous Atlas projects and said that 98% of the wells were good. Mr. Bartlett had
extensive experience with the company, knew the principals quite well. As with other Atlas
projects, Mr. Bartlett said the Cohen family had placed their personal money in the project. It
was to return significant tax advantages and cash flow. Due to its conservative nature, the
program was not to be risky.

Contention: This investment shouid net have been recommended by Mr. Bartlett because it
is a high risk investment, inconsistent with Plaintiff's investment objectives. When soliciting
the purchase Mr. Bartiett represented that this investment was a conservative/moderate risk
investment, which was false and materially misleading. Plaintiff justifiably relied on this
misrepresentation to his detriment, and suffered losses due to the high risk nature of the
investment.

Amount invested: $400,000
Date: November 29, 2011
Status: Loss $281,000

Total loss: $6,906,418

30. Based on Mr. Bartlett’s representations that he and BFC had done an extensive due

19

 
10

Li

12

13

i4

15

16

17

18

19

20

pal

22

23

24

25

26

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 20 of 51

diligence investigation into all of these investments, and found them to be
“conservative/moderate risk,” income producing investments with experienced
management teams, Plaintiff agreed to purchase them in amounts largely determined
by Mr. Bartlett.

31. In fact these were not “conservative/moderate risk” investments, and Mr. Bartlett’s
representations that they were, as well as his representations that that they had been
properly vetted by BFC and Bartlett was false and materially misleading.

32. From the inception of the relationship Plaintiff believed Defendants were managing
his investment portfolio consistent with his conservative/moderate risk objectives.
This trust was misplaced due to an ongoing fraud perpetrated by Mr. Bartlett through
the use of misleading account valuation statements. Mr. Bartlett used an excel
spreadsheets program to generate misleading account statements, that misrepresented
the values of Plaintiffs illiquid investments, using the purchase price as the
“approximate value.” These values were arbitrary, not based upon reliable estimations,
and gave Plaintiff a false sense of security as to the value of his portfolio.

33. In fact, Mr. Bartlett regularly used these spreadsheets to mislead Plaintiff into
believing that he would be able to redeem the investments for the amounts Mr. Bartlett
cited on the spreadsheets. Mr. Bartlett had no basis for using these values, as there
was no public market for the investments. As a result of using these fictitious
valuations, Mr. Bartlett mislead Plaintiff, breached his fiduciary duty, and caused a
delay in Plaintiff discovering his actual losses.

34, According to the spreadsheets Mr. Bartlett’s office produced, Plaintiff's portfolio

increased in value from $8,395,615 in 2006 to $12,909,428 in 2012.

20

 
10

ik

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 21 of 51

35. These misleading valuations continued for several years until the July 29, 2015
valuation, which listed a large number of assets as being “not available.” While that
statement listed the amount invested as $13,592,223, it cited an approximate value of
only $2,854,483.

36. When Plaintiff reviewed these figures he thought it strange that the investment values
were suddenly “not available,” so he called Mr. Bartlett and spoke with both him and
his associate seeking an explanation. According to both Mr. Bartlett and his associate
Adam Weinberger, new SEC and FINRA requirements did not allow broker dealers to
place a value on the kind of investments (DPPs and private placements) that were in
Plaintiff's portfolio. They then informed Plaintiff that industry rules required that they
could only discuss the values with his accountant, and not with him.

37. Over the ensuing months Plaintiff's accountant, Dan Smith, had several conversations
with Mr. Bartlett to try to determine the value of the investments. However, there
remained many unanswered questions, so it was agreed that Mr. Bartlett would come
to Las Vegas to meet with Mr. Smith and Plaintiff to clarify the situation.

38. When they finally met in January, 2017, Plaintiffs friend and local attorney Steve
Parsons attended the meeting with Mr. Smith and Mr. Bartlett. The meeting quickly
descended into an argument over the management of one of the investments; the
Alvery Bartlett Fund Management investment, and the use of invested funds to pay
Mr. Bartlett’s office expenses and salaries, rather than for asset purchases. Ultimately
this meeting adjourned after much acrimony without Mr. Bartlett being able to shed
any light on Plaintiff's portfolio valuations.

39. The misleading account valuation statements are troubling for two reasons; one; they

21

 
10

1]

12

13

14

15

16

i7

18

19

20

21

22

23

24

25

26

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 22 of 51

lead Plaintiff to believe that the high risk, illiquid investments that Mr. Bartlett
recommended to Plaintiff had significantly more value than would bring on the open
market. This mislead Plaintiff into believing the supposed “conservative/moderate
risk” investments recommended had held their values, causing Plaintiff to continue to
trust Mr. Bartlett and make further investment with him; second, the misleading values
also prevented Plaintiff from discovering that he had suffered losses, and thereby
delayed him from filing a claim for relief at an earlier date.

40. As a result of Defendants’ over concentrating Plaintiff's portfolio into high risk, high
commission private placements, Dr. Landow suffered substantial losses to his
retirement portfolio. As a result of these inappropriate investments Plaintiff has lost
$6,906,418 as the investments have declined in value, shut down, filed for bankruptcy
or remain illiquid, and Plaintiff is unable to redeem his interests.

41. Plaintiff alleges on information and belief that each of the Defendants were at all
times the agents of each of the other Defendants, and each of them was authorized to
act as the principal or the agent of each other, and that the conduct referenced above
was done by each of the Defendants in the course and scope of said agency and in the
capacity of, and as principal or agent for each of the other Defendants.

LEGAL BASIS UPON WHICH RELIEF SHOULD BE GRANTED
BEFC’S RESPONSIBILITY TO SUPERVISE BARTLETT
Control Person Liability, Respondeat Superior, Agency, State Law Control Person

42. At all times described herein, Bartlett was a duly licensed agent of BFC engaged in the

purchase and sale of securities to the public. As its agent, BFC had a duty to monitor

and supervise the activities of Bartlett in his solicitations of security purchases.

22

 
10

ll

12

13

14

15

16

17

18

19

20

21

22.

23

24

25

26

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 23 of 51

43. As alleged herein, BFC failed to diligently supervise Bartlett. FINRA Rules of
Practice Section 27 provides the responsibility for supervision, by designated
principals of member firms, to ensure compliance with all laws and regulations. BFC
failed to comply with said rule.

44. BFC is responsible for the harm that Plaintiff suffered as a controlling person of
Defendant Bartlett, and under the principals of agency and respondeat superior, as well
as the Nevada Securities Laws. It is also directly liable as described above for its own
negligence, recklessness, fraud, breach of fiduciary duty, deceit, and breach of contract
in failing to supervise Bartlett.

45, Asa matter of law, a broker-dealer is a controlling person of its registered
representative both under Section 20(a) of the Exchange Act, Hollinger v. Titan
Capital Corp., 914 F.2d 1564, 1574 (9th Cir. 1990), and under the Nevada Securities
Laws, as amended. Bartlett was admittedly a registered representative of BFC during
the entire period in question. These facts are sufficient to show BFC’s liability as a
controlling person subject only to the affirmative defense of good faith. Id. at 1575.
BFC carries the burden of proof of showing the affirmative defense of good faith.
That showing requires that it prove that it maintained and enforced a reasonable and
proper system of supervision and internal control and diligently enforced that system.
Id. at 1576

46, Section 27(a) of the FINRA’s Rules of Practice provides that: “Each member
shall establish and maintain a system to supervise the activities of each
registered representative and associated person that is reasonably designed to

achieve compliance with applicable securities laws and regulations, and with

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 24 of 51

the rules of this Association. Final responsibility for proper supervision shall
rest with the member. A member’s supervisory system shall provide, at a
minimum, for the following...

a. (6) Reasonable efforts to determine that all supervisory personnel are
qualified by virtue of experience or training to carry out their assigned
responsibilities

47. Section 27(c) of the FINRA’s Rules of Practice provides that:
“Each member shail conduct a review, at least annually, of the business in which it
engages, which review shall be reasonably designed to assist in detecting and
preventing violations of and achieving compliance with applicable securities laws and
regulations, and with the rules of the Association. Each member shail review the
activities of each office, which shall include the periodic examinations of customer
accounts to detect and prevent irregularities or abuses.”

COUNT ONE - BREACH OF FIDUCIARY DUTY

48. Plaintiff incorporates paragraphs | through 47 above as though fully set forth herein.

49, A fiduciary relationship existed between Plaintiff and Bartlett as a result of the long
standing teacher-student relationship fostered by Mr. Bartlett; by the fact that Mr.
Bartlett asked for, and was given the responsibility of managing Plaintiffs funds for
retirement; by the fact that Mr. Bartlett was personally managing several of the
investments (The Alvery Bartlett Fund Management hedge fund); as a result of the
recommendation of Mr. Bartlett by Plaintiff's friend and attorney Neil Galatz; as a
result of Mr. Bartlett recommending his brother in law as a tax attorney to answer

Plaintiff's tax related questions on the investments recommended by Mr. Bartlett; and

24

 
10

li

{2

13

14

15

16

17

18

19

20

21

22

23

24

20

26

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 25 of 51

from the fact that as a result of Plaintiff's busy work schedule, Plaintiff depended on
the expertise provided for by Mr. Bartlett, and reposed full trust and confidence in
him to manage his funds.

50. As a result of this special fiduciary relationship fostered by and voluntarily undertaken
by Mr. Bartlett, Mr. Bartlett owed Plaintiff a fiduciary duty to recommend only
investments consistent with Plaintiff's stated investment objectives of
“conservative/moderate risk.”

51. Defendants were also obligated to inform Plaintiff of the risks involved in
overconcentrating his retirement portfolio in high risk, illiquid investments, and
obligated to inform Plaintiff of all other material facts and risks concerning the
transactions,

52. As fiduciaries, Defendants were also obligated to avoid conflicts of interests, which
they failed to do by recommending the high risk private placements that paid
correspondingly high commissions. It is a well-known fact in the securities industry
that private placements are high risk, as were all of the DPPs and private placements
sold to Plaintiff. It is also known that such high risk DPP investments pay a
correspondingly high commission rate. Had Defendants fulfilled their fiduciary duty
and followed Plaintiff's investment objectives, they would have recommended and
sold conservative/moderate risk investments, with correspondingly lower commission
structures,

53. Bartlett and BFC knew that Plaintiff was depending on them to recommend
investments that would provide income and principal preservation for Plaintiff to rely

on when he retired. Plaintiff told Bartlett this repeatedly. Rather than selecting

25

 
10

11

12

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 26 of 51

investments consistent with these requirements, Defendant chose high risk, high
commission investments, then misrepresented their risks, and their valuations to
Plaintiff.

54. Defendants breached their fiduciary duty by recommending investments that were
unsuitable for Plaintiffs' stated needs and objectives; by recommending investments
without regard to the concentration of asset class (illiquid, high risk direct participation
programs) and by recommending the investments described in paragraph 29, above
without a reasonable basis formed from conducting an independent, conflict free due
diligence investigation into the investments prior to recommending them for purchase.

55. Bartlett over concentrated Plaintiff's portfolio in high risk start up, private placement
investments. Such over concentration was inconsistent with Plaintiff's investment
objectives, and inconsistent with Bartlett’s stated comments to Plaintiff that he would
recommend a balanced, conservative/moderate risk portfolio for Plaintiff's retirement
needs.

56. In addition, Bartlett’s practice of overstating investment values mislead Plaintiff, and
prevented him from discovering earlier that the investments Bartlett had sold him were
not worth nearly what was being represented on the spreadsheets. Had Plaintiff known
the values were over inflated he would have taken action to recover his losses sooner.

57. Bartlett also voluntarily took on separate fiduciary duties when he persuaded Plaintiff
to invest in the Alvery Bartlett Fund Management hedge fund, Nytrox, Formosa and
Two Horse.

58. As a result of his retirement accounts being over concentrated with these investments,

Plaintiff lost a substantial amount of money.

26

 
10
il
12
13
14
15
16
7
18
19
20
21
22
23
24
25

26

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 27 of 51

59. By reason of this conduct, Bartlett breached his fiduciary duties to Plaintiff,

60. As a direct and proximate result of Defendant’s breach of their fiduciary duties,
Plaintiff has suffered damages entitling him to rescission of the disputed investments,
or in the alternative, compensatory damages in an amount not less than $6,906,418.

COUNT TWO — FRAUD (INTENTIONAL MISREPRESENTATIONS)

61. Plaintiff incorporates paragraphs 1 through 47 above as though fully set forth herein.

62. At all times mentioned herein, Defendants engaged in an unlawful course of conduct
in which they supplied Plaintiff with false information about their intentions to
construct and manage Plaintiff's investment portfolio.

63. Defendants knew that Plaintiff was investing for his retirement, and knew that
Plaintiff's stated investment objective was to purchase investments that had
conservative/moderate risk.

64. Defendants were aware of this because Plaintiff submitted numerous account related
documents to BFC that indicated that Plaintiff's investment objective was
“conservative/moderate risk.”

65. Instead, Defendants disregarded these instructions, and recommended almost
exclusively high risk private placement investments because doing so meant higher
commissions for Defendants.

66. In his sales presentations to Plaintiff prior to each and every purchase Mr. Bartlett told
Plaintiff that the investments met his “conservative/moderate risk” mvestment
objective. In fact this was a material misrepresentation, as all of the investments
recommend were high risk, and should never have been presented because they were

inconsistent with Plaintiff's investment objectives.

 
10

i]

i2

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 28 of 51

67. Defendants made these false representations and material omissions with the intention
of getting Plaintiff to purchase these high commission investments.

68. Plaintiff justifiably relied on Mr. Bartlett’s misrepresentations and omissions due to
the high level of trust that Plaintiff had in Mr. Bartlett.

69. BFC knew that Mr. Bartlett was recommending and selling investments inconsistent
with Plaintiff's mvestment objectives, but because they shared in the high
commissions generated they chose not to intervene. This was a violation of their
duties as FINRA members.

70. BFC also had a policy limiting the percentage of an investor’s assets that could be
invested in direct participation programs and private placements, but they chose to
disregard the policy in favor of receiving the outsized commissions from the improper
recommendations to Dr. Landow.

71. Defendants also supplied Plaintiff with false and misleading information concerning
the value of Plaintiff's portfolio, which prevented him from learning the true value of
the investments, and the losses he had suffered- thereby preventing Plaintiff from
filing this action sooner.

72. Plaintiff justifiably relied to his detriment on the false representations of Defendants
regarding honoring Plaintiff's investment objectives, the material omissions of the
high risk nature of the investments, and the false values on the account summaries
provided by Defendants. Bartlett told Plaintiff that Plaintiff could trust him to make
recommendations that would be consistent with Plaintiff's conservative/moderate risk
tolerance. This was materially false and misleading.

73. In recommending investments that were far outside Plaintiffs stated risk tolerances

28

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

 

 

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 29 of 51

74,

and investment objectives Defendants failed to exercise reasonable care or act
consistent with NASD/FINRA rules regarding making suttable investment
recommendations. Instead, Defendants told Plaintiff that the specific investments, as
well as the portfolio constructed was consistent with Plaintiff's conservative/moderate
risk investment objectives. Defendants knew or should have known that these
representations were untrue, since the investments were all high risk and illiquid, and
when combined into a single portfolio, represented a gross departure from the standard
of care owed to Plaintiff under NASD/FINRA rules.

Defendants were further unjustified in communicating that the investments were
conservative/moderate risk because they knew that they had not done an independent
level of due diligence into the investments, instead relying on due diligence paid for by
the sponsor of the investments. As a result of failing to conduct an independent
review into the merits of the investments, Defendants supplied false and misleading
information to Plaintiff when they told him that they had reviewed the investments and
found them to be consistent with Plaintiff's investment objectives. Defendants knew
they had no basis to make these representations to Plaintiff, and Plaintiff was unaware
of the falsity of these representations. Nevertheless, based on the long-standing
relationship, and the trust and confidence reposed in Defendants, Plaintiff agreed to
follow Defendants’ recommendations to his detriment. Had Plaintiff known that
Defendants were providing him with false and misleading information concerning
their investigations into the investments, and that the investments were inconsistent
with his stated conservative/moderate risk tolerances he would not have made the

investments.

29

 
10

i]

12

13

i4

15

16

17

18

19

20

21

22

23

24

25

26

 

 

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 30 of 51

75. Plaintiff, at the time these false representations and omissions of material fact, was
unaware of the falsity of Defendants’ representations and believed them to be true and
complete. In reliance upon these representations, Plaintiff entered into these high risk,
illiquid securities transactions. Had Plaintiff known the actual facts and risks, he
would not have taken such actions.

76. Defendants knew that the true purpose of the recommendations made to Plaintiff was
to seii Plaintiff high commission investments that would earn them significantly
greater compensation than had they recommended and built a more diversified, lower
risk portfolio for Plaintiff.

77. As a direct and proximate result of Defendants’ misleading representations and
omissions, Plaintiff suffered damages by losses of not less than $6,906,418.

COUNT THREE — NEGLIGENCE

 

78. Plaintiff incorporates paragraphs 1 through 47 above as though fully set forth herein.

79. At all times described herein, Defendants owed Plaintiff a duty to act with reasonable
care in making recommendations to purchase investments and in managing Plaintiff's
investments, including truthfully representing the account values on periodic
statements, said reasonable care being measured by the rules imposed by NASD and
FINRA. Defendants, however, have failed to act with such reasonable care, thereby
causing Plaintiff actual damages.

80. At all times relevant to the relationship, Plaintiff told Defendants that he had a
conservative/moderate risk tolerance, and was looking to make investments that would
preserve principal and provide for him in retirement.

81. As a result of Plaintiff's stated conservative/moderate investment objectives, and

30

 
10
ul
12
14
15
16
17
“18
19
20
21
22
23
24
25

26

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 31 of 51

pursuant to FINRA’s rules, Defendants were obligated to recommend investments that
had conservative/moderate risk profiles.

82. As described above, Defendants failed to recommend conservative/moderate risk
investments thereby breaching their industry mandated obligation to follow Plaintiff's
instructions and recommend investments consistent with his investment objectives.
This breach of duty resulted in Plaintiff unknowingly being solicited to invest in high
risk investments, which exposed Plaintiff to excessive risk that he was told he would
be avoiding. These excessive risks resulted in Plaintiff suffering losses when the risks
were realized, which resulted in the failure of the investment programs.

83. Mr. Bartlett was further negligent by preparing misleading account valuation
statements which improperly overstated the value of the investments he had previously
recommended for purchase.

84. This had the effect of giving Plaintiff a false sense of security, which enabled Bartlett
to sell Plaintiff more high commission investments.

85. Bartlett knew or should have known that the values being represented on the account
summaries were misleading, and that Plaintiff would be relying on them when making
decisions to follow Bartlett’s future recommendations.

86. BFC was negligent by permitting the overconcentration of DPPs and private
placements in Dr, Landow’s accounts, in violation of their own rules, and by failing to
provide effective staffing, sufficient resources and a system of follow up and review to
prevent Bartlett from over concentrating Plaintiffs accounts into these risky, illiquid
investments, which were inconsistent with Plaintiff's investment objectives.

87. BFC was further negligent by failing to conduct a professional level of independent

31

 
10

1k

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 32 of 51

88.

89.

90.

91.

92.

93.

due diligence into the DPP investments. Plaintiff was entitled to rely on BFC
honoring their industry obligations to perform such due diligence, and Bartlett
specifically told him during each and every solicitation that he and BFC had
investigated the investments, and that they were consistent with Plaintiff's objective of
moderate risk.

In reality Defendants did not conduct an independent due diligence investigation, and
Mr. Bartlett’s recommendations of these high risk investments resulted in substantial
losses to Plaintiff and amounted to a breach of Bartlett’s fiduciary duties to Plaintiff.
The failure to conduct due diligence into the investments, and the failure to prevent
Mr. Bartlett from sending out his own bogus account valuation statements was
negligent per se, and resulted in Bartlett over concentrating Plaintiff's accounts with
overly risky private placements that had not been independently reviewed.

As a result of the negligence of Defendants, Plaintiff has suffered damages.

COUNT FOUR - BREACH OF CONTRACT

 

Plaintiff incorporates paragraphs 1 through 47, above, as though fully set forth herein.
In opening an account with BFC and Bartlett, Plaintiff entered into an agreement
whereby BFC and Bartlett promised to abide by the rules and regulations of the NASD
(FINRA), the NYSE and the securities laws then in effect in Nevada and the United
States, See Exhibit “A” attached.

Both BFC and Bartlett agreed to abide by the NASD/FINRA Rules as a member
(BFC) and associated person (Mr. Bartlett), at the time they advised, recommended,
and sold the Securities to Plaintiff. Thus, BFC and Mr. Bartlett were obligated to

abide by and comply with the NASD Rules (2310 & 3010), FINRA Rules (2110, 2210,

32

 
10

lt

12

13

14

15

16

\7

18

19

20

21

22

23

24

25

26

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 33 of 51

& 3170), the NTMs (03-49, 03-71, 05-18, 10-22, 96-60) as a broker-dealer selling
securities in this state, and required to act with the "utmost good faith and integrity"
and “just and equitable principals of trade.”

94. These rules were promulgated for the benefit of the customers of broker dealers that
purchase investments based upon recommendations made by the broker dealers and
associated persons.

95. Plaintiff was justified in relying upon BFC’s agreement to abide by NASD and FINRA
rules, specifically, making suitable investments consistent with Plaintiff's stated
investment objectives, and performing a professional independent due diligence
investigation into the investments recommended.

96. In entering into a broker-client relationship with BFC, and agreeing to transfer his
assets to BFC, Plaintiff expected BFC and Bartlett to perform their obligations
consistent with NASD/FINRA rules, the SEC and the federal securities laws. This
was, in effect, the bargained for consideration in Plaintiff opening his accounts and
making his investments.

97. BFC and Bartlett should have known that it was foreseeable that Plaintiff would rely
on Defendants promises to manage his investment portfolio consistent with FINRA
rules pertaining to customers.

98. In failing to honor their suitability obligations and their due diligence obligations as
FINRA members, BFC and Bartlett breached their agreement to abide by FINRA rules
to which Plaintiff, as Defendants’ customer, was an intended third party beneficiary.

99, BFC and Bartlett breached their obligations under the contract by failing to

recommend investments and investment strategies consistent with Plaintiff’s needs

33

 
10

ll

12

13

14

i5

16

17

18

19

20

21

22

23

24

23

26

 

 

 

 

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 34 of 51

and objectives, by failing to conduct independent due diligence into the investments
recommended, as well as by over concentrating Plaintiffs portfolio in high risk,
illiquid investments.

100. By way of this breach, Plaintiff suffered damages from the loss of the value of
his investments in an amount not less than $6,906,418.

Aff

Wherefore Plaintiff prays for a joint and several judgment against Defendants as follows:

FIRST CLAIM FOR RELIEF

1. Damages in excess of $10,000.00;

2. Attorneys’ fees and costs;

3. Punitive damages to be proven at trial; and,

4, Such other and further relief as the Court deems just and proper
SECOND CLAIM FOR RELIEF

1. Damages in excess of $10,000.00;

2. Attorneys’ fees and costs;

3. Punitive damages to be proven at trial; and,

4, Such other and further relief as the Court deems just and proper
THIRD CLAIM FOR RELIEF

L. Damages in excess of $10,000.00;

2, Attorneys’ fees and costs;
3. Punitive damages to be proven at trial; and,
4. Such other and further relief as the Court deems just and proper

34

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 35 of 51

FOURTH CLAIM FOR RELIEF

1. Damages in excess of $10,000.00;

2. Attorneys’ fees and costs;

3. Such other and further relief as the Court deems just and proper

Dated: March 14, 2019

Respectfully submitted,

   
  
 

The Law Offic of J avid Li ader, Inc.

By: i’
David Liebra
Attorney for Plaintiff

35

 
Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 36 of 51

EXHIBIT “A”
Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 37 of 51

toMpaNy | |

    

 

Financial Services, Inc.
Member RASOSIPC

August 24, 2005

R Kenneth Landow “

anne
Las Vegas, NV 89109-1507

Dear Client,

At Berthel Fisher & Company Financial Services, Inc. we appreciate your business and are committed to providing you
with quality financial products to help meet your goals and objectives. We have recently received a New

Account/Suitability Form which our registered representative completed with you and it is used to both open.an account
and update information that-you currently have on file with us.

In accordance with the Securities and Exchange Commission Rules, we wish to confirm the information we have on file
for you. We ask that you carefully review the attached information to verify that it is correct or to provide ‘any
information that may be missing. If information is marked "Not Required", then you do not need to supply us with the
information. This information is referenced when transactions are reviewed to help ensure each transaction is suitable for

you. Enclosed with this letter is helpful information containing definitions on some of the terms used along with a copy
of our Privacy Policy and Business Continuity Plan.

In future years, we will ask you to update your information with your representative as your information changes so that
we have an accurate picture of your financial situation upon which to base financial recommendations. Whenever you
notify us of a change, we will send you a confirmation for verification. For further clarification regarding any of the
information contained in this letter and how it relates to your financial situation, please contact your registered

representative, Again, we thank you for allowing our registered representative and Berthel Fisher & Co. Financial
Services Inc. to assist you in meeting your financial needs.

Respectfully,

Client Relations

 

7G1 Tama Street, Building B

P.O. Box 609

Marion, LA 52302-0609 WHERE INDEPENDENCE MATTERS
349.447.5700. www. berthel.com
800.356.5234

F: 319.447.4250 BFC-LANDOW002086
Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 38 of 51

    

@PBERTEEL FISHER 4
& (COMPANY |

Financial Services, inc.
Adentber NASINSIPC

August 24, 2005

EH the information below is both complete and correct, no response is necessary. If you need to make a correction or
update your information, please make your corrections next fo the incorrect information, sign and return it to Berthel
Fisher & Co. Financial Services, Inc. Attention: Compliance Department, P.O. Box 609, Marion, [A 52302-0609.
Your Registered Representative is: Alvery Bartlett, Jr.

Registration Names: R Kenneth Landow

z
é

 

Legal Address: qa,

Las Vegas, NV 89109-1507

Home Phone #: 702-732
_ Work Phone #: 702-45 1-3
Occupation: OWNER/PHYSICIAN
. Annual Income: $1,000,001 and above
Net Worth: $ 1,000,001 and above ‘ (
Liquid Assets: $ 1,000,001 and.above
You are of Legal Age: Yes
Investment Objective: Growth & Income
Investment Experience: Limited Partnerships: N/A, Options: 21 and above, Mutual Funds: 21 and above,

Annuities: N/A, Bonds: 21 and above, Stocks: 21 and above

Risk Tolerance: Moderate
Investment. Time Horizon: 6 - 10 years

Has Discretion Been Granted?: No

Signature Required if Corrections:

 

 

 

(Date)
701 Tama Street, Building B (Date)
P.O, Box.609 ;
Marion; TA 52302-0609 WHERE INDEPENDENCE MATTERS
399.447.5700 www. berthel.com
$00.356.5234

F: 319.447.4250 BFC-LANDOW002087
Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 39 of 51

 

fe ERTHEL FISHER
OMPANY

&, Services, fac,
Member NASDESIPC

November 14, 2005

R Kenneth Landow Md Ltd Profit Sharing Tr 8-15-03
R Kenneth Landow

Henderson, NV 89014-7632

Dear Client,

At Berthel Fisher & Company Financial Services, Inc. we appreciate your business and are committed to providing you
with quality financial products to help meet your goals and objectives. We have recently received a New

Account/Suitability Form which our registered representative completed with you and it is used to both open an account
and update information. that you currently bave on file with us.

Tn accordance with the Securities and Exchange Commission Rules, we wish to confirm the information we have on file
for you, We ask that you carefully review the attached information to verify that it is correct or to provide any
information that may be missing. If information is marked "Not Required", then you do not need to supply us with the
‘information. This-infocmation 1s referenced when-transactions are reviewed to help ensure each transaction is suitable for

you. Enclosed with this letter is helpful information containing definitions on some of the terms used along with a copy
of our Privacy Policy and Business Continuity Plan.

In future years, we will ask you to update your information with your representative as.your information changes so that
we have an accurate picture of your financial situation upon which to base financial recommendations. Whenever you
notify us of a change, we will send you a confirmation for verification. For further clarification regarding any of the
information contained in this letter'and how it relates to your financial situation, please contact your registered

representative. Again, we thank you for allowing our registered representative and Berthel Fisher & Co. Financial
Services Inc. to assist ‘you in meetitig your financial needs.

Respectfully,

’ Client Relations

 

701 Tama Street, Building B

P.O. Box 609

Marion, 1A, 32302-0609 WHERE INDEPENDENCE MATTERS
319.447.5700 www.berthel.com
800.356.5234

F: 319.447.4250 BFC-LANDOW002088
Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 40 of 51

    

= 3 2 Crist! :
{.&, COMPANY

Financial Serviess, inc,
Member NASLESTPC

November 14, 2005

If the information below is both complete and correct, ne response is necessary. If you need to make a correction or
update your information, please make your corrections next to the incorrect information, sign and return it to Berthel
Fisher & Co. Financial Services, Inc. Attention: Compliance Department, P.O. Box 609, Marion, [A 52302-0609,

Your Registered Representative is: Alvery A Bartlett, Jr.

Registration Names:

Legal Address:

Home Phone #:

Work Phone #:
Occupation:

Annual Income:

Net Worth:

Liquid Assets:

You are of Legal Age:
Investment Objective:

Investment Experience:

Risk Tolerance:
Investment Tinie Horizon:

Has Discretion Been Granted?:

R Kenneth Landow Md Ltd Profit Sharing Tr 8-15-03
R Kenneth Landow

MM Varn Spring Rd, Ste 102

Henderson, NV 89014-7632
702-732

702-45] -3ae

OWNER

$ 200,001 - 500,060

$ 1,000,001 and above

$ 1,000,001 and above

Yes

Growth &. Income

Limited Parmerships: N/A, Options: 21 and above, Mutual Funds: 21 and above,
Annuities: N/A, Bonds: 21 and above, Variable Contracts: N/A, Stocks: 21 and above

Conservative
6 - 10 years

No

Signature Required if Corrections:

 

 

 

(Date)
701 Tama Street; Building B (Date)
P.O, Box 609
Marion, [A 52302-0609 WHERE INDEPENDENCE MATTERS
319.447, 5700 www. berthel.com
800.356.5234

F: 319.447.4250

BFC-LANDOW602089
Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 41 of 51

 

f° RERTHEL FISEER a
{COMPANY
Fnznedal Services, Inc. Reference #: bf41011148101339

November 27, 2017

TTT WLU ke oad LET Ee ku eae Wd Leo
saweeweet AUTOMIXED AADC 522

R. Kenneth Landow MD LTD Benefit Trust T12 P41
employees of Ken Landow

Mae Alia Drive, Ste 120

Las Vegas, NV 89145-8728

Dear Client,

At Berthel Fisher & Company Financial Services, Inc. we appreciate your business and are committed to providing you
with quality financial products to help meet your goals and objectives. We have received a Client Acc ount Form that our
registered representative completed with you and it is used to both open an account and update information that you
currently have on file with us.

In accordance with the Securities and Exchange Commission Rules, we wish to confirm the information we have on file
for you. We ask that you carefully review the attached information to verify that it is correct or to provide any information
that may be missing. If information is marked "Not Requirea”, then you do not need to supply us with the information.
This information is referenced when transactions are reviewed to help ensure each transaction is suitable for you.
Enclosed with this letter is helpful information containing definitions on some of the terms used along with a copy of our
Privacy Policy and Business Continuity Pian.

In the future, we will ask you to update your information with your representative as your information changes so that we
maintain an accurate picture of your financial situation upon which to base financial reco mmendations. Whenever you
notify us of a change, we will send you a confirmation for verification. For further clarification regarding any of the
information contained in this letter and how it relates to your financial situation, please contact your regis tered
representative. Again, we thank you for allowing our registered representative and Berthel Fisher & Company Financial
Services, Inc. to assist you in meeting your financial needs.

Respectfully,

Client Relations
Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 42 of 51

fe BERTTEL PISEER
COMPANY

Financial Services, inc.

Mersher FINRA /S1C Reference #: bf41011148101339

if the information below is both complete and correct, no response is necessary. if you need to make a correction or
update your information, please make your corrections next to the incorrect information, sign and return it to Berthel
Fisher & Company Financial Services, Inc. Attention: Client Services, 4201 42nd St NE, Suite 100, P.O. Box 11340,

  

Cedar Rapids, IA 52410-1340.
ENTITY ACCOUNT INFORMATION:

 

 

 

Entity Name: R. Kenneth Landow MD LTD Benefit Trust
Registration: Profit Sharing Plan Non-Prototype

For the Benefit Of employees of Ken Landow

Your Registered Rep: Alvery Bartiett

 

 

 

NAME R. Kenneth Landow
Type: Trustee
Legal Address: @htkiegpe! Air Dr. Unit 24

Las Vegas, NV 89109-

NAME

 

Type:

 

Legal Address:

 

NAME
Type:

 

 

Legal Address:

 

COMBINED FINANCIAL INFORMATION FOR THE ENTITY:

 

 

 

 

 

 

Income: $175,000

Net Worth (Excluding Residence): $2 800,000

Net Worth (including Residence): $2 800.000
Liquid Assets: $1,400,000
Liquidity Needs: Does Not Matter
Federal Tax Bracket: 4

Annual Expenses: Under $50,000

 

Special Expenses:

 

Time Frame for Special Expenses:

 
Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 43 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ey BERTEEI | FISHER
OMPANY

ear ine Reference #: bf41011148101339

INVESTMENT PROFILE:

Investment Objectives: Growth and Incorne

Risk Tolerance: Moderate

Investment Time Horizon: intermediate: 6 to 10 Years

Investment Purpose: Save for Retirement, Accumulate Wealth, Market Speculation

General Investment Knowledge: Good

Decision-Making Experience: | consult with my broker., | make my own decisions., | consult with family/frien

Focused Risk Tolerance: Aggressive: Up to 50% Moderately Aggressive: Up to 50%
Moderate: Up to 50% Moderately Conservative: Up to 50%

INVESTMENT PRODUCT KNOWLEDGE (Based on combined knowledge of all Authorized individuals):

investment Type Experience Level Years of Experience

Stocks: ° Good 10

Bonds: Good 10

Cash/Money Market: Good 10

Mutual Funds: Good 10

Options: None 0

Limited Partnerships: Good 10

Variable Annuities: None 0

Futures: None Q

Fixed Annuities: None 0

Alternative Investments: Good 10

Margin: None 0

Foreign Currency: None 9

Foreign Securities: None 0

 

SIGNATURES REQUIRED. iF CORRECTIONS: - : : : as nen
If you made any corrections or updates to your information, please s sign below and return 2 a copy / of this form to Berthel

Fisher & Company Financial Services, Inc. Attention: Client Services, 4201 42nd St NE, Suite 100, P.O. Box 11340,
Cedar Rapids, |A 52410-1340.

 

NAME AUTHORIZED ACCOUNT SIGNER (PRINT) SIGNATURE DATE

 

NAME AUTHORIZED ACCOUNT SIGNER (PRINT) SIGNATURE DATE
Case 2:18 errnePrahed &hcoihpanP pinandall Sepvidels the-dhéhtAgreadmedd of 51

 

This Client Agreement (the “Agreement”} between Serthel Fisher & Company Financial Services, Inc., {“BFCFS”) and the undersigned (“undersigned” or “you") sets forth
the terms and conditions that govern any and all of your account(s) (“Account”) with BFCFS and the transaction of business in your Accounts. The undersigned

represents and agrees as follows:

1. BFCFS has executed a Clearing Broker-Dealer Agreement with National
Financial Services, LLC, referred to herein as “Clearing Firrn”, as clearing agent.
BFCFS is an express and intended third party beneficiary of any agreements you
execute with the Clearing Firm, including but net limited to all forms,
documents, and other agreements relating to your Accounts, the terms of which
are incorporated herein. In the event of canflict between the provisions of this
Agreement and agreements you execute with the Clearing Firm, the Ciearing
Firm agreements shall prevail. You acknowledge that you have appointed BFCFS
as your exclusive agent with respect to ail matters regarding your Account,
including but not limited to the placing of securities purchase and sale orders
and delivery of margin and opticn instructions, if authorized.

2. All transactions executed in the Account shall be subject to the rufes,
regulations, customs, and usages of the exchange, market, or Clearing Firm
where executed, and to all applicable federal and state laws and regulations,
including the rules of FINRA.

3. You acknowledge that you are responsible for oroviding truthful and accurate
informatian on the Client Account Form, such as your address, telephone
number, financial circumstances, investment goals and experience and further
that BFCFS is relying on that information to make recommendations to you. You
agres to notify BFCFS promptly in writing of any change in this information.

4. BFCFS is not bound to execute any orders until accepted by BFCFS,

5. If the Account is a joint account, the lability of the undersigned with respect
to the Account shall be joint and several, and any Accounts owned by one or
more of the undersigned shall be subject to a fien in BFCFS's favor, such lien te
be in addition to, and not in substitution of the rights and remedies BFCFS would
have otherwise. Unless you have notified BFCFS in writing and have provided
required documentation, this Account shall be held by the undersigned, jointly
with rights of survivorship. Each joint tenant irrevocably appoints the other as
attorney- in-fact to take all action on his or her behalf and to represent him or
her in ail aspects in connection with this Agreement. BFCFS shall be justified and
fully pretected in acting upon the instructions of either of you.

6. lf you do not pay in full for any security purchased for this Account or do not
deliver any security sald for this Account on or before the settlement date, or
there has been an error in the Account, then BFCFS is authorized to take all steps
necessary to cormiplete the transaction, in which event you will reimburse BFCFS
for all casts, losses, or liabilities it incurs. In the event there is a gain as the result
of an error, BFCFS shail retain the profit.

7. BFCFS 3s authorized, in its discretion and without notice, to cancel any
oustanding orders, in order to clase out the Accounts, in whale or in part, or ta
clase out any commitment made on your behalf, in the event of the death of
any of the undersigned or for any reason whatsoever, if BFCFS deems it
necessary.

8. Any securities you request BFCFS to sell will be fully and freely marketable
and free from fiens of any kind, unless written notice te the contrary is given to
BFCFS at the time such order is placed.

9. BFCFS shall not be liable for josses caused directly or indirectly by conditions
commonly known as “Acts of God”, by government restrictions, exchange cr
market rulings, suspension of trading, unusual market conditions, war, strikes,
natural disasters, teleshane or computer system failures, extreme market
volatility, trading volume and/or ather conditions beyond its contro!.

10. In the event you become indebted te BFCFS in the course of operation of
this Account, you will repay such indebtedness upon demand. If after demand,
you fail to pay the indebtedness, BFCFS may liquidate the Account in an amount
sufficient to satisfy your indebtedness and/or at its option close your Account.
You shail reimburse BFCFS for the reasonable costs of the collection of any
unpaid amount in your Account, including attorney's fees.

il. in the event your Registered Representative is no langer associated with
BFCFS, BFCFS may at its option: {i} assist you in finding ancther BFCFS Registered
Representative to service your account; {ii} may request that you transfer the
account away from BFCFS within 30 days of the request and/or (ii} upon notice,
liquidate and/or close the account,

12, Communications directed to you at the address specified hereon, whether
via certified mail, reguiar mail, regular commercial carsier, fax or at the email
address specified hereon, shall be deemed to have been personally delivered
to you, within 3 days of delivery to the respective carrier, and you agree to
waive ail claims resulting from failure to receive such communications.

13. This Agreement and its provisions shall be continuous and shall inure to
the benefit cof BFCFS and any successer or assigns and shall be binding upon
you and/or your estate, heirs, executors, administrators, assigns, directors,
officers, shareholders, partners, agents, finders, employees, and/or
controlling persons.

14. BFCFS may electronically record any of our telephone conversations and
you consent to such recording.

15. BFCFS may modify the terms of this Agreement at any time upon prior
written notice to you. By continuing to accept services from BFCFS thereafter,
you will have indicated your acceptance of any such modification. Sf you do
notaccept such modification, you must notify BFCFS in writing and at its option
your account may then be fiquidated and closed by BFCFS.

16. Sales on Military Installations: It is important to note that securities
offered by the firm are not being offered or provided on behalf of the federal
government, and that the offer of such securities is not sanctioned,
recommended or encauraged by the federal government.

17. To help the government fight the funding of terrorism and money
laundering activities, Federa! law requires ail financiai institutions (including
broker-dealers} ta obtain, verify, and record information that identifies each
person who opens an account, which is why when you opened the Account,
you were asked for your name, address, date of birth, and other information
that will allow BFCFS to identify you. Your Registered Representative may also
ask to see or request a copy of your driver's license or other identifying
documents.

18. For some mutual funds and variable annuities, BFCFS receives
campensation in addition to the sales concession. The amount of
compensation is based on BFCFS's totaf sales of these products. For more
information, you may ask your Registered Representative for an explanation.
For more information, visit www.berthel.cam,

19. BFCFS and your Clearing Firm are members of the Securities Investor
Protection Corporation (“SIPC”), Your Accounts are cavered by SIPC. SIPC
coverage is not the same as FDIC insurance. In the event of a firm’s failure,
SIPC protects securities customers, of its members, for up to $500,000
{including $100,000 for claims for cash), An explanatory brochure is available
upon request or at www-sipe.org. if your Account is carried by a Clearing Firm,
it also receives excess SIPC protection up to the Clearing Firm's net equity for
cash and securities. Neither SIPC coverage nor excess SIPC coverage applies to
market losses.

20. This Agreement and ali transactions made in your account shall be
governed by the laws of the state of lowa.

21, Arbitration: This agreement contains a pre-dispute arbitration clause. By
signing an arbitration agreement, the parties agree as follows:

A. All parties to this agreement are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which a claim is filed,

8, Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.

Cc. The ability of the parties to obtain documents, witness statements and
other discovery is generally more limited in arbitration than in court
proceedings.

D. The arbitrators do not have to explain the reasants) for their award
unless, in an eligible case, a joint request for an explained decision has
been submitted by all parties to the panel at least 20 days prior to the
first scheduled hearing date.

—. The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry.

F, The rules of some arbitration forums may impose time limits for
bringing a claim in arbitration. In some cases, 2 claim that is ineligible
for arbitration may be brought in court.

 

BFCFS Client Agreement - Revised: December 2017

Page 1 of 2
Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 45 of 51
Berthel Fisher & Company Financial Services, Inc. Client Agreement

The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shal! be incorporated into this agreement.

This Agreement to arbitrate constitutes a waiver of the right to seek a
judiciat forum unless such a waiver would be void under the Federal
securities laws.

Any controversy arising out of or relating to your Accounts, to your
transactions with BFCFS, to SFCFS's officers, directors, agents,
employees, to the clearing agent, to this Agreement, or the breach
thereof, whether such transaction or agreement was entered into
prior, on, or subsequent to the date hereof, shall be settled by
arbitration in accordance with the rules then in effect of the FINRA. 1
understand that the FINRA eligibility requirement may bar claims
brought more than six (6) years after the event giving rise to the claim.
Judgment upon any award rendered by the arbitrators may be entered
in any court having jurisdiction thereof.

No person shall bring a putative or certified class action to arbitration,
nor seek to enforce any pre-dispute arbitration agreement against any
person who has initiated in court a putative class action; or who is a
member of 2 putative class action who has not opted out of the class
with respect to any claims encompassed by the putative class action
until: (i} the class certification is denied; or (ii) the class is decertified;
or (iii) the customer is excluded from the class by the court. Such
forbearance to enforce an agreement to arbitrate shall not constitute
2 waiver of any rights under this agreement except to the extent stated
herein.

22. You confirm that you understand the following features of your Account
ind that your Registered Representative has disclosed these features to you.

\,

im)

Securities offered through BFCFS, member FINRA/SIPC, are not insured
by the FDIC, the NCUSIF, or any government agency. They are not
deposits or obligations of, nor guaranteed by, any financial institution,
and are subject to investment risks, including possible loss of the
principal amount invested.

Investment returns are not guaranteed, and past performance dogs not
guarantee future results.

Your Registered Representative does not provide tax advice. You are
responsible for consulting your tax advisor regarding the tax
consequences of investing in securities products.

You acknowledge your responsibility to read the prospectus of any
mutual fund/ money market fund/ FOI Insured Bank Deposit Sweep
Program/variable  annuity/direct participation — program/private
placement memorandum and/or new issue offerings which contain
information regarding investment objectives, risks, and other material
facts, including sales charges. t understand that itis my responsibility to
read the prospectus or disclosure document, as applicable, for any
mutual fund or FDIC- insured Bank Deposit Sweep Program inte which |
purchase or exchange. | have received and read the applicable
prospectus or disclosure document for the mutual fund or FDIC-insured
Bank Deposit Sweep Program that [ chose for my Core Account
Investment Vehicle- and | agree to the terms and conditions of the
prospectus or disclasure document, as applicable. !f | do not choose a
Core Account Investment vehicle for my account 1 autherize my
Broker/Deater to, in its sole discretion, to use their Default Core Account
Fidelity Money Market fund or FDIC-insured Bank Deposit Sweep
Program as my Care Account Investenent Vehicle and 1 shall hold my
Broker/Dealer and NFS harmless for such default selection and any
consequences resulting therefrom. | understand that different Core
Account Investment Vehicles may have different rates of return and
terms and conditions, such as FDIC insurance or SIPC protection, and that
my Broker/Dealer may not consider these differences when making 2
default Core Account Investrnent Vehicle selection for me. if 1 choose a
FDIC-insured Bank Deposit Sweep Program for my Core Account
Investment Vehicle, | represent that | am: (Ja natural person or (2)IF |
am a fiduciary, including trustee, custodian, agent, administrator or
executor, each of the beneficial owners of the account is a natural person
or (3) if this account is being established as an IRA-BDA or Roth IRA-BDA,
any such beneficiary is a natural person. FDIC Insured Bank Deposit
Sweep program OPRMQ will be the default for those accounts meeting
the above criteria. Alf other accounts will have the default of FZBXX —
Fidelity Gavernment: Daily Money Class

£.

You agree a photocopy, electronically scanned image or facsimile of the
Client Account Form and this Agreement and signatures thereon shail
be deemed an original far purposes of introducing the Cent Account
Form and this Agreement into evidence as part of any proceeding.

BFCFS does not aceept cash, cashiers checks under $10,000 (unless bank
provides documentation of source of funds), money orders, third-party
checks or temporaty checks for payment. When remitting payment,
you will make your check payable to, the Clearing Firm or to the
investment/insurance company, whichever is applicable.

23. In accordance with Securities and Exchange Commission (“SEC’}
regulations, BFCFS is providing the following investment objective and risk
tolerance definitions. These definitions are provided for informational
purposes and do not imply that any investment will achieve its objective.

Objectives

A.

Preservation of Capital: Seeks to maintain regular and consistent returns
on investment in the form of interest and dividend payments, while
assigning priority to preserving principal far some short term use.
Capital Appreciation (Grawth}: Seeks capital appreciation through
market price increase in investments. Dividend and interest returns may
be important, but are not primary considerations.

income: Seeks regular and consistent returns on investment in the form
of interest and dividend payments. Little consideration is given to capitai
appreciation,

Growth & Income: Seeks a combination of both capital appreciation and
return in the form of interest and dividend payments.

Speculation: Seeks ta maximize total return through a broad range of
investment strategies which invalve a high level of risk

Risk Tolerance Levels

A.

Conservative: Generally reflects an investor who has a low tolerance for
risk. Preservation of capital is often 4 major cansideration. Such an
investor is willing to fimit or forego capital appreciation opportunities or
higher income returns in order to protect his/her investment capital.
Moderately Conservative: Generally reflects an investor wha hes a
moderate to low tolerance for risk. Preservation of capital is balanced
with a somewhat modest amount of risk in order to achieve preservation
of capital and a modest amount of capital appreciation.

Moderate: Generally reflects an investor who has the financial resources
and investment experience to accept a modest amount of risk In order
to achieve capital appreciation or higher income returns, Such an
investor can accept some loss of capital in seeking to meet his/her
investment goal.

Moderately Aggressive: Generally reflects an investor who has a
moderate to high tolerance for risk. Such an investor can accept a
moderate amount of capital loss in order to achieve his/her investment
goals.

Aggressive: Generally reflects an investor who seeks the most capital
appreciation or a higher income return and wha is financially able and
willing to risk losing a substantial portion of investment capital to achieve

_ his/her objectives, The aggressive investor will seek to maximize his/her

total return through a broad range of investments and strategies that
may include purchasing jow-priced, low rated or volatile securities, using
a high degree of leverage or engaging in a high [evel of activity.
Knowledge of investment strategies and investment experience are
important considerations.

Please review this Agreement and Client Account Form carefully. if there are
any errors or omissions on either, you must notify BFCFS or your Registered
Representative in writing within 30 days of your receipt af these documents.
If you do not notify us, then the information on these documents will be
deemed correct. Inquiries or camplaints may be sent to:

Berthel Fisher & Company Financial Services, Inc.
Attn: Compliance,
4201 42nd St. NE, Suite 100
P.O, Box 12340,
Cedar Rapids, lowa, 52410-1340
Phone (319} 447-5700

 

BFCFS Client Agreement - Revised: December 2017

Page 2 of 2
Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 46 of 51

Financial Information’.
Liquid Assets

Net Worth

Investment Objectives =

Preservation of Capital
Capital Appreciation
(Growth)

Income

Growth and Income

Speculation

Conservative

Moderately Conservative

Moderate

Moderately Aggressive

Aggressive

 

Terms

   

Assets that can be easily liquidated and accessed within 7 days or less regardless
of whether a penalty is incurred. Examples include savings accounts, mutual funds,
IRAs, 401(k} s. It does not include real estate investments, limited partnerships,
restricted stocks or other assets that cannot be easily liquidated.

Assets minus liabilities excluding your residence

 

Primarily seeks to preserve capital and avoid loss of investment. Secondarily seeks
a minimum return through high quality fixed income investments.

Seeks capital appreciation through market price increases in investments.
Dividend and interest returns may be important, but are not primary considerations.

Seeks regular and consistent returns on investment in the form of interest and
dividend payments. Little consideration is given to capital appreciation.

Seeks to combine both capital appreciation and Income by investing in various
types of securities and using various types of investment strategies. The structure
of a growth and income portfolio is based on an investor's individual needs and risk
tolerances as well as consideration of market conditions and trends.

Seeks to maximize total return through a broad range of investment strategies
which invoive a high level of risk.

   

Generally reflects an investor who has a low tolerance for risk. Preservation of
capital is often a major consideration. Such an investor is willing to limit or forgo
capital appreciation opportunities or higher income returns in order to protect his or
her investment capital.

Generally reflects an investor who has a moderate to low tolerance for risk.
Preservation of capital is balanced with a somewhat modest amount of risk in order
to achieve preservation of capital and a modest amount of capital appreciation.

Generally reflects an investor who has the financial resources and investment
experience to accept a modest amount of risk in order to achieve capital
appreciation or higher income returns. Such an investor can accept some loss of
capital in seeking to meet his or her investment goal.

Generally reflects an investor who has a moderate to high tolerance for risk. Such
an investor can accept a moderate amount of capital loss in order to achieve his/her
investment goals.

Generally reflects an Investor who seeks the most capital appreciation or a higher
income return and who is financially able and willing to risk losing a substantial
portion of investment capital to achieve his or her objectives. The aggressive
investor will seek to maximize his or her total return through a broad range of
investments and strategies that may include purchasing low-priced, low rated, or
volatile securities, using a high degree of leverage, or engaging in a high level of
activity. Knowledge of investment strategies and investment experience are
important considerations.
Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 47 of 51

Other Terms, | . a, . OS |

Liquidity Needs The ability to quickly and easily convert to cash all or a portion of the investments in this
account without experiencing significant loss in value from, for example, the lack of a
ready market or incurring significant costs or penalties.

Discretion Permission given to the representative by the client to buy and sell without the client's
prior knowledge

Investment Indicates the number of years the client has invested in Bonds, Limited Partnerships,

Experience Annuities, Mutual Funds, Options, and Stocks. If a category is mark “N/A”, it means the

client does not have investment experience in that category.

Client Identification Notice Oe
To help the government fight the funding of terrorism and money laundering activities, Federal law requires all
financial institutions to obtain, verify, and record information that identifies each person who opens an account.
What this means for you, is that when you open an account we will ask you for your name, address, date of
birth, and other information that will allow us to identify you. We may use third party sources to verify the
information provided and may also ask to see your driver's license or other identifying documents.

Other Important Information.

* If anything changes in your financial situation or investment objectives or you would like to make
changes to the management of your account please contact your registered representative.
« Please contact your registered representative immediately if you find any discrepancies on your account

statement(s). Any statement discrepancies reported after 30 days from the date of the statement will be
handied on a “best efforts” basis.

If you have any concerns or complaints regarding your account,
please contact Berthel Fisher & Company Financial Services, Inc. Compliance Department
at 1-800-356-5234, or write to:

Berthel Fisher & Company Financial Services, Inc.
Attn: Compliance
P.O. Box 11340
Cedar Rapids, lowa, 52410-12340
Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 48 of 51

   

S 7 :
\@,( COMPANY CONSUMER PRIVACY

PRIVACY NOTICE AND POLICY : ; HSU SS ORG ESE ES) Ue ee
You are receiving this privacy notice from Berthel Fisher & Company and its subsidiaries and affiliates, including
but not limited to Berthel Fisher & Company Financial Services, Inc. (member FINRA/SIPC), Securities
Management and Research, Inc. (member FINRA/SIPC), BFC Planning, Inc. and Commercial Power Finance,
Inc. (collectively referred to as “Berthel Fisher”) and on behalf of the Registered Representatives and Investment
Adviser Representatives who are associated with Berthel Fisher (“Representatives”) because you are either a
customer or investor of Berthel Fisher or are considering becoming one. This notice describes our practice
concerning the handling of your personal information.

  

   

SECURI NDA 0
Berthel Fisher is committed to protecting the personal data we obtain from you to help protect against disclosure
of information to unauthorized parties. Only those persons who need to do so as part of their job responsibilities

are authorized to have access to your information. We train our employees on privacy and information security
and on their obligations to protect your information.

 

 

 

 

INFORMATION WE GATHER AND SHARE WITH OTHER COMPANIES. :
We do collect and retain nonpublic personal information about you, including information we receive from you or
your Representative, such as your name and address, tax identification number, account balances, financial
information, servicing information and brokerage activity.

 

While we do not sell information to third parties, we may disclose nonpublic personal information about you to
affiliates, Representatives, regulators, or to third party firms we may retain for clearing, accounting, legal,
computer and software services and as permitted by law. We are selective in choosing these companies and
we restrict the information we provide them to only what they need to do their jab. They are not permitted to use
the information for any purpose other than to assist in the servicing of your accounts or as permitted by law and
they are not permitted to release this information, use it for their own purposes or transfer it to any other party. if
you close your Berthel Fisher account or if your Representative elects to change firms, your Representative will
be permitted to retain copies of your non-public information ta assist with the timely transfer of your account and
fo continue to serve you at the new firm. If you do not want your Representative to transfer this information,
please notify us in writing at the address below to opt out of this information sharing.

    

We strive to maintain complete and accurate information about you and your accounts. If you believe that our
records contain inaccurate or incomplete information about you, or you belleve we have reported information
about you, which we should not have done, please contact us immediately. We will investigate your concern
and correct any inaccuracies we find and will confirm with you, any actions we take.

Berthel Fisher & Company

4201 42nd St. NE, Suite 100
P.O. Box 11340

Gedar Rapids, lowa, 52410-1340
1-800-356-5234
Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 49 of 51

     

 

e ISFER
ee GMpanty

Financial Services, Inc.
Member FINRA /SEPT

 

BERTHEL FISHER & COMPANY FINANCIAL SERVICES, INC.
BUSINESS CONTINUITY DISCLOSURE PLAN -

Berthe! Fisher & Company Financial Services, Inc. (“Berthel Fisher’) has developed a Business Continuity Plan on how we
will respond to events that significantly disrupt our business. Since the timing and impact of disasters and disruptions is

" unpredictable, we will have to be flexible in responding to actual events as they occur. With that in mind, we are praviding
you with this inforrnation on our business continuity plan.

Contacting Us

Your primary contact should always be your registered representative. However, if you need to contact us during or after a
significant business disruption, you should first call (888) 202-2326. If you cannot reach us at that number, you should call
our alternative number at (800) 356-5234 or go to our website at www.berthel.com. Additionally, if your account is held
directly with a mutual fund, insurance company, or product sponsar, you may access your account information directly by
using the contact information on your statement. Hf you have a brokerage account through National Financial Services, LLC,
our clearing firm, you can contact them at (800) 801-9942 for instructions on how to access your account{s}.

Our Business Continuity Plan a

We plan to quickly recover and resume business operations after a significant business disruption and respond by
safeguarding our employees and property, making a financial and operational assessment, protecting the firm's books and
records, and allowing our customers to transact business. In short, our business continuity plan is designed to permit our firm
to resume operations as quickly as possible, given the scope and severity of the significant business disruption.

Our business continuity plan addresses: data backup and recovery; all mission critical systems; financial and operational
assessments; alternative communications with customers, employees, and regulators; alternate physical tocation of
employees; critical supplier, contractor, bank and counter-party impact; regulatory reporting; and assuring our customers
prompt access to their funds and securities if we are unable to continue our business.

Our clearing firm, National Financial Services, LLC, backs up our important records-in a geographically separate area. While
every emergency situation poses unique problems based on external factors, such as time of day and the severity of the
disruption, we have been advised by our clearing firm that its objective is to restore_its own operations and be able to
complete existing transactions and accept new transactions and payments within approximately four hours. Your orders and
requests for funds and securities could be delayed during this period. -

Berthel Fisher registered representatives may or may not be affected by any business disruption that affects the home office
depending on their location. Similarly, depending upon the product vendor and its location, it may or may not be affected by
a business disruption that affects the home office. Conversely, a disruption may affect your registered representative or a
particular vendor but not the home office. The contact information provided above should help you determine alternate
mean of communication regardless of the disruption or area of business affected.

Varying Disruptions

Significant business disruptions can vary in their scope, such as only our home office, a single building housing our home
office, the business district where our home office is located, the city where we are located, or the whole region. Within each
of these areas, the severity of the disruption can also vary from minimal to severe. In a disruption to only our home office or a
building housing our hame office, we will transfer our operations to a local site when needed and expect to recover and
resume business within a reasonable period of time. In a disruption affecting our business district, city, or region, we will
transfer our operations to a site outside of the affected area, and recover and resume business within a reasonable period of
time. In either situation, we plan to continue in business, transfer operations to our clearing firm if necessary, and notify you
through our website www.berthel.com or phone number, (888) 202-2326 on how to-eontact us. If the significant business
disruption is so severe that it prevents us from remaining in business, we will assure our customers’ prompt access to their
funds and securities.

For more information

if you have questions about our business continuity planning, you can contact us in writing at Berthel Fisher, Attention:
Compliance, 4201 42nd St. NE, Suite 100, P.O. Box 11340, Cedar Rapids, lowa, 52410-1340 or via phone at (800}
356-5234.

 
Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 50 of 51

 

Q FISHER
OMPANY

Financial Services, Ine.
Member FENBASSIPC

Mutual Funds Breakpoint Discounts Disclosure Statement

Before investing in mutual funds, it is important that you understand the sales charges, expenses, and
management fees that you will be charged, as well as the breakpoint discounts to which you may be entitled.
Understanding these charges and breakpoint discounts will assist you in identifying the best investment for your
particular needs and may help you reduce the casts of your investment. This disclosure document will give you
general background information about these charges and discounts. However, sales charges, expenses,
management fees, and breakpoint discounts vary from mutual fund to mutual fund. Therefore, you should
discuss these issues with your financial advisor and review each mutual fund’s prospectus and statement of
additional information, which are available from your financial advisor, to get the specific information regarding
the charges and breakpoint discounts associated with a particular mutual fund.

 

Sales Charges ~

Investors that purchase mutual funds must make ¢ certain choices, including which funds t to purchase and which
class share is most advantageous. Each mutual fund has a specified investment strategy. You need to consider
whether the mutual fund's investment strategy is compatible with your investment objectives. Additionally, most
mutual funds offer different share classes. Although each share class represents a similar interest in the mutual
fund’s portfolio, the mutual fund will charge you different fees and expenses depending upon your choice of
share class. As a general rule, Class A shares carry a “front-end” sales charge or “load” that is deducted fram
your invesiment at the time you buy fund shares. This sales charge is a percentage of your total purchase. As
explained below, many mutual funds offer volume discounts to the front-end sales charge assessed on Class A
shares at certain predetermined ijevels of investment, which are called “breakpoint discounts.” In contrast, Class
B and © shares usuaily do not carry any front-end sales charges. Instead, investors that purchase Class B or C
shares pay asset based sales charges, which may be higher than the charges associated with Class A shares.
Investors that purchase Class B and C shares may also be required to pay a sales charge known as a
contingent deferred sales charge when they sell their shares, depending upon the rules of the particular mutual
fund.

 

Breakpoint Discounts.

Most mutual funds offer investors a variety of ways to o qualify for breakpoint discounts on the sales charge
associated with the purchase of Class A shares. In general, most mutual funds provide breakpoint discounts to
investors who make large purchases at one time. The extent of the discount depends upon the size of the
purchase. Generally, as the amount of the purchase increases, the percentage used to determine the sales
load decreases. In fact, the entire sales charge may be waived for investors that make very large purchases of
Class A shares. Mutual fund prospectuses contain tables that illustrate the available breakpoint discounts and
the investment levels at which breakpoint discounts apply. Additionally, most mutual funds allow investors to
qualify for breakpoint discounts based upon current holdings from prior purchases through “Rights of
Accumulation,” and future purchases, based upon “Letters of intent.” This dacument provides general
information regarding Rights of Accumulation and Letters of intent. However, mutual funds have different rules
regarding the availability of Rights of Accumulation and Lefters of Intent. Therefore, you should discuss these
issues with your financial advisor and review the mutual fund prospectus to determine the specific terms upon
which a mutual fund offers Rights of Accumulation or Letters of intent.

1. Rights of Accumulation — Many mutual funds allow investors to count the value of previous purchases
of the same fund, or another fund within the same fund family, with the value of the current purchase, to
qualify for breakpoint discounts. Moreover, mutual funds allow investors to count existing holdings in
multiple accounts, such as IRAs or accounts at other broker-dealers, to qualify for breakpoint discounts.
Therefore, if you have accounts at other broker-dealers and wish to take advantage of the balances in
these accounts to qualify for a breakpoint discount, you must advise your financial advisor about those
balances. You may need to provide documentation establishing the holdings in those other accounts to
your financial advisor if you wish to rely upon balances in accounts at another firm.
Case 2:18-cv-00499-JAD-VCF Document 35 Filed 03/14/19 Page 51 of 51

In addition, many mutual funds allow investors to count the value of holdings in accounts of certain
related parties, such as spouses or children, to qualify for breakpoint discounts. Each mutual fund has
different rules that govern when relatives may rely upon each other's holdings to qualify for breakpoint
discounts. You should consult with your financial advisor or review the mutual fund's prospectus or
statement of additional information to determine what these rules are for the fund family in which you
are investing. If you wish te rely upon the holdings of related parties to qualify for a breakpoint discount,
you should advise your financial advisor about these accounts. You may need to provide documentation
to your financial advisor if you wish to rely upon balances in accounts at another firm. -

Mutual funds also follow different rules to determine the value of existing holdings. Some funds use the
current net asset value (NAV) of existing investments in determining whether an investor qualifies for a
breakpoint discount. However, a small number of funds use the historical cost, which is the cost of the
initial purchase, to determine eligibility for breakpoint discounts. If the mutual fund uses historical costs,
you may need to provide account records, such as confirmation statements or monthly statements, to
qualify for a breakpoint discount based upon previous purchases. You should consult with your financial
advisor and review the mutual fund's prospectus to determine whether the mutual fund uses either NAV
or historical costs to determine breakpoint eligibility.

2. Letters of Intent — Most mutual funds allow investors to qualify for breakpoint discounts by signing a
Letter of Intent, which commits the investor to purchasing a specified amount of Class A shares within a
defined period of time, usually 13 months. For example, if an investor plans to purchase $50,000 worth
of Class A shares over a period of 13 months, but each individual purchase would not qualify for a
breakpoint discount, the investor could sign a Letter of Intent at the time of the first purchase and
receive the breakpoint discount associated with $50,000 investments on the first and all subsequent
purchases. Additionally, some funds offer retroactive Letters of intent that allow investors to rely upon
purchases in the recent past to qualify for a breakpoint discount. However, if an investor fails to invest
the amount required by the Letter of Intent, the fund is entitled to retroactively deduct the correct sales
charges based upon the amount that the investor actually invested. If you intend to make several
purchases within a 13 month period, you should consult your financial advisor and the mutual fund
prospectus to determine if it would be beneficial for you to sign a Leiter of Intent.

As you can see, understanding the availability of breakpoint discounts is important because it may allow you to
purchase Class A shares at a lower price. The availability of breakpoint discounts may Save you money and
may also affect your decision regarding the appropriate share class in which to invest. Therefore, you should
discuss the availability of breakpoint discounts with your financial advisor and carefully review the mutual fund
prospectus and its statement of additional information, which you can get from your financial advisor, when
choosing among the share classes offered by a mutual fund. If you wish to learn more about mutual fund share
classes or mutual fund breakpoints, you may wish to review the investor alerts available on the FINRA Web site.
See Understanding Mutual Fund Classes at

http://www finra.org/Investorinformation/InvestorAlerts/MutualFunds/UnderstandingMutualF undClasses/index.nt
m, and Mutual Fund Breakpoints: A Break Worth Taking at

http:/Avww. finra.org/Investorinformation/investorAlerts/MutualF unds/MutualF undBreakpointsABreakWorthTakin
_ gfindex.htm visit the many mutual fund Web sites available to the public.

November 2007
